UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

SAN ANGELO DIVISION

DEWEY P.,! §
§
Plaintiff, §
§

v. § Civil Action No. 6-18-cy-24
§
ANDREW M. SAUL, COMMISSIONER §
OF SOCIAL SECURITY, ” §
§
Defendant. §

MEMORANDUM ORDER AND OPINION

Pursuant to 42 U.S.C. § 405(g), the plaintiff seeks judicial review of the decision of the
Commissioner of Social Security, who denied his application for supplemental security income
under Title XVI of the Social Security Act. The Senior United States District Judge reassigned the
case to this Court pursuant to 28 U.S.C. § 636(c), and the parties have consented to proceed before
a United States Magistrate Judge. After considering the pleadings, briefs, and administrative
record, this Court recommends the decision of the Commissioner be affirmed and this case
dismissed.

I, STATEMENT OF THE CASE
Plaintiff filed his application for SSI on October 19, 2015, alleging impairments that were

disabling as of January 1, 2012 and later amended the onset date to October 19, 2015. That

 

' To protect the privacy of plaintiffs in social security cases, the undersigned identifies the Plaintiff only by first

name and last initial.

* Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives regardless
of any change in the person occupying the office of Commissioner of Social Security).Title I] governs disability
insurance benefits. See 42 U.S.C. §§ 401-34.
application was denied initially and after reconsideration. The plaintiff requested a hearing, which
was held before an Administrative Law Judge on March 1, 2017. The ALJ issued a decision on
May 18, 2017 finding the claimant was not disabled.

Specifically, the ALJ found during step one that the plaintiff had not engaged in substantial
gainful activity after the amended onset date. (Doc. 14-1, 21). At step two, the ALJ found he had
the severe impairments of mild intellectual disorder, major depressive disorder, and possible
seizure disorder. (Doc. 14-1, 22). In the third step, the ALJ found those severe impairments did
not meet and were not the equivalent of any listed impairments. (Doc. 14-1, 31). The step three
analysis continued with the ALJ determining the claimant retained the residual functional capacity
to perform work with environmental limitations due to the seizure risk and limitations to short,
simple instructions on judgment required only on simple work-related decisions, as well as
limitations on contact with the public and coworkers. (Doc. 14-1, 33). The ALJ did not find
evidence of a past relevant job he could return to, but that there were sufficient jobs he could
perform, and was therefore not disabled. (Doc. 14-1, 41-42).

The plaintiff then applied to the Appeals Council, which denied review on February 15,
2018. Therefore, the ALJ’s decision is the Commissioner’s final decision and is properly before
the Court for review. Higginbotham v. Barnhart, 405 F.3d 332, 334 (Sth Cir. 2005) (“[t]he
Commissioner’s final decision includes the Appeals Council’s denial of [a claimant’s] request for
review’).

Il. FACTUAL BACKGROUND
According to the pleadings, testimony at the administrative hearing, and administrative

record, the plaintiff was 41 years old and living with his wife and child at the time of the hearing.
He had experience as a custodian, an aide on an oil field rig, and stocking shelves. He believes his
physical and mental impairments render him disabled under the Act.
I. STANDARD OF REVIEW

A person is disabled if they are unable to “engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of not less
than twelve months.” 42 U.S.C. §§ 1382(c)(a)(3)(A), 423 (d)(1)(A) (2012). “‘Substantial gainful
activity’ is work activity involving significant physical or mental abilities for pay or profit.”
Masterson v. Barnhart, 309 F.3d 267, 271 n.2 (5th Cir. 2002); 20 C.F.R. § 404.1572(a)-(b).

To evaluate a disability claim, the Commissioner follows a “five-step sequential analysis
to determine whether (1) the claimant is presently working; (2) the claimant has a severe
impairment; (3) the impairment meets or equals an impairment listed in appendix 1 of the social
security regulations; (4) the impairment prevents the claimant from doing past relevant work; and
(5) the impairment prevents the claimant from doing any other substantial gainful activity.” Audler
v. Astrue, 501 F.3d 446, 447-48 (Sth Cir. 2007); see also 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4). “The claimant bears the burden of showing [they are] disabled through the first four
steps of the analysis; on the fifth, the Commissioner must show that there is other substantial work
in the national economy that the claimant can perform.” Audler, 501 F.3d at 448. Before
proceeding to steps 4 and 5, the Commissioner must assess a claimant’s RFC. Perez v. Barnhart,
415 F.3d 457, 461 (Sth Cir. 2005). RFC is defined as “the most [a claimant] can still do despite
[the claimant’s] limitations.” 20 C.F.R. § 416.945(a)(1).

This Court’s review of the Commissioner’s decision to deny disability benefits is limited

to an inquiry into whether substantial evidence supports the Commissioner’s findings, and whether
the Commissioner applied the proper legal standards. Waters v. Barnhart, 276 F.3d 716, 718 (Sth
Cir. 2002) (citing Estate of Morris v. Shalala, 207 F.3d 744, 745 (Sth Cir. 2000)). Substantial
evidence “is more than a mere scintilla and less than a preponderance” and includes “such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.” Newton v. Apfel,
209 F.3d 448, 452 (5th Cir. 2000); Watson v. Barnhart, 288 F.3d 212, 215 (Sth Cir. 2002). If
substantial evidence supports the Commissioner’s findings, then the findings are conclusive, and
the Court must affirm the Commissioner’s decision. 42 U.S.C. § 405(g); Richardson vy. Perales,
402 U.S. 389, 390 (1971); Newton, 209 F.3d at 452. The Court may not reweigh the evidence, try
the issues de novo, or substitute its judgment for the Commissioner’s, even if the Court believes
that the evidence weighs against the Commissioner’s decision. Masterson, 309 F.3d at 272.
Moreover, “[c]onflicts in the evidence are for the Commissioner and not the courts to resolve.”
Newton, 209 F.3d at 452.
IV. DISCUSSION

The plaintiff alleges the ALJ did not support some analysis with substantial evidence.
Specifically, he points to determinations about cerebrovascular issues and mental impairments.
However, this is a misstatement of the law: the claimant bears the burden of presenting evidence
of disability, and the ALJ’s duty is to develop all relevant facts, not collect all existing records.
See Audler, 501 F.3d at 448; Sun v. Colvin, 793 F.3d 502, 509 (Sth Cir. 2015). To upset the ALJ’s
decision, the plaintiff must show that there was insufficient evidence for a reasonable person to
reach the same conclusion as the ALJ, not that some contradictory evidence might exist. Newton,
209 F.3d at 452. As opposed to cases cited by the plaintiff, the ALJ here did not “reject all relevant
medical opinions and then independently assess a claimant’s RFC without medical evidence....”

(Doc. 19, 11).
Instead, the ALJ set out the standards for finding a medically determinable impairment and
analyzed the medical evidence available, which itself contraindicated plaintiffs claims of strokes
or severe cardiovascular accidents (““CVAs”). (Doc. 14-1, 27-31). Plaintiff cites a district court
case from another district for the proposition that it is reversible error for the ALJ to have
considered only seizure disorders which can be assessed by monitoring electrical activity but not
a “pseudo-seizure disorder” which presents without understood verifiable external indicators.
(Doc. 19, 13) citing Carpenter v. Colvin, No. CIV.A. H-11-4001, 2013 WL 789034 (S.D. Tex.
Mar. 1, 2013). However, in this Court’s view, assessing such a somatoform seizure disorder is the
province of physicians and healthcare providers, and an ALJ does not err by declining to consider
conditions that are not assessed by an acceptable medical source. Further still, the ALJ did consider
the medical records concerning physical facets of this impairment and determined they would have
a minimal—or no—impact on ability to work. (Doc. 14-1, 31). It cannot be a fair reading of
caselaw to require an ALJ to order an outside assessment of a condition that might account for a
claimant’s purported symptoms, but which was not assessed by a physician or alleged by a
claimant during the administrative process. Again, it is a claimant’s burden to show evidence of
disabling symptoms, and a plaintiff must present more than speculation about potential evidence
to show a decision grounded in the presented record evidence is unsupported by substantial
evidence. Anderson v. Sullivan, 877 F.2d 630, 634 (Sth Cir. 1989); Carey v. Apfel, 230 F.3d 131,
142 (Sth Cir. 2000).

Plaintiff attempts to muddy the waters by alternately emphasizing the minimal nature of
impairment for a condition to be severe and an ALJ’s inability to reach medical conclusions
without supporting assessments by an acceptable medical source. (Doc. 21, 2-4). However, as

plaintiffs citations assert, a condition’s impact on the ability to work—severity—can be assessed

 
 

only when there is an acceptable medical source assessing limitations. Ripley v. Chater, 67 F.3d
552 (5th Cir. 1995). The ALJ does refer to one Emergency Room document that assesses him with
“factitious movement disorders with imitation of seizure.” (Doc. 14-1, 510). This is a mental health
diagnosis and not a diagnosis of a seizure disorder. See American Psychiatric Association,
Diagnostic and Statistical Manual of Mental Disorders, 324-25 (5th ed. 2013). As regards physical
impairments, the plaintiff has not shown that the ALJ’s classifications of severe impairments is
unsupported by substantial evidence or the result of legal error.

In addition to the factitious disorder, the plaintiff also complains that the ALJ’s analysis of
his mental impairments as a whole was unsupported by substantial evidence. (Doc. 19, 17-18). He
specifically cites the ALJ’s treatment of listing 12.05, at one point claiming to assume that the ALJ
meant the opposite of what he wrote. (Doc. 19, 17). The ALJ found that the claimant did not
display an inability to participate in standardized testing of intellectual function or any marked or
extreme limitations in four areas of mental function, which disqualified him under listing 12.05.
(Doc. 14-1, 32). Rather than illustrate how the record would not support any reasonable person
reaching the same conclusion, plaintiff argues that “[iJn light of the complex material presented
[about the factitious seizure disorder] above, the matter should also be remanded for further
analysis of the applicability of [the] Listings.” (Doc. 19, 18). This argument is insufficient to show
a lack of substantial evidence supporting the ALJ’s determination. Based upon a full review of the
evidence of record and the findings of the ALJ, the Court determines that the ALJ applied the

correct legal standards and his conclusions are supported by substantial evidence.
 

V. CONCLUSION
Considering the above, it is ORDERED that the decision of the Commissioner be
AFFIRMED and plaintiffs complaint be DISMISSED. A judgment consistent with this opinion
will issue on even date.
SO ORDERED.

Dated September 10, 2019.

KeL R. Veary 0 A

Hal R. Ray, Jr.
UNITED STATES MAGISTRATE JUDGE
